           Case 1:19-cr-00862-VEC Document 268 Filed 11/23/20       USDCPage 1 of 1
                                                                          SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
UNITED STATES DISTRICT COURT                                        DATE FILED: 11/23/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              : 19-CR-862 (VEC)
                 -against-                                    :
                                                              :     ORDER
 ANGEL LOPEZ,                                                 :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS the sentencing of Mr. Lopez is currently scheduled for Thursday, December

10, 2020, at 2:00 P.M.;

       IT IS HEREBY ORDERED that due to a conflict in the Court’s calendar, the sentencing

is rescheduled for Tuesday, December 8, 2020, at 11:00 A.M.

       IT IS FURTHER ORDERED that due to the rising number of COVID-19 cases in New

York City, the sentencing will take place via video conference on the Court Call platform. An

order with additional details about the Court Call platform will be entered a few days before the

sentencing. The Defendant must file a waiver of physical appearance by no later than

Wednesday, December 2, 2020.


SO ORDERED.

Dated: November 23, 2020
      New York, NY
                                                            ______________________________
                                                                  VALERIE CAPRONI
                                                                  United States District Judge
